Citation Nr: 0940185	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  02-13 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from February 1959 to 
January 1961.  

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in which service connection was denied for 
a skin disorder.  In December 2002, the Board denied the 
Veteran's claims.  In May 2007, the United States Court of 
Appeals for Veterans Claims (the Court) vacated the Board's 
decision and remanded this case to the Board.  

In April 2008, the Board remanded this case to the VA Appeals 
Management Center (AMC) for further development.  The AMC 
issued a Supplemental Statement of the Case (SSOC) in April 
2009 which continued to deny the claim.  The case has been 
returned to the Board.

Additional comment

It appears that while the Veteran's initial claim of 
entitlement was pending at the Court, the Veteran again filed 
a claim for service connection for a skin disorder.  
In an unappealed December 2004 rating decision, the RO 
declined to reopen the claims.  In an unappealed February 
2006 rating decision, the RO again denied reopening.  The 
2004 and 2006 RO rating decisions were predicated on the 
December 2002 Board decision being final.  Because of the 
Court's May 2007 decision vacating the December 2002 Board 
decision, the original claim is  effectively reinstated and 
the subsequent denials in 2004 and 2006 are moot.



Issues not currently on appeal

The Veteran's appeal originally included the issue of his 
entitlement to service connection for a bilateral foot 
disorder.  Pursuant to the development ordered in the Board's 
April 2008 remand, a February 2009  rating decision of the VA 
Appeals Management Center granted service connection for 
bilateral foot disabilities, assigning separate 20 percent 
ratings for each disability.  To the Board's knowledge, the 
Veteran has not disagreed with the assigned disability rating 
or the effective date that was assigned.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  Therefore, that matter has been resolved and is 
not in appellate status.  


FINDING OF FACT

The Veteran is not shown by competent medical evidence to 
have a current skin disorder which is related to his military 
service.  


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  




	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
skin disorder.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Court decision

In its May 2007 decision, the Court held that in its December 
2002 decision the Board impermissibly relied on a combination 
of unrelated pre- and post-decisional communications 
[specifically a June 2001 letter, a September 2001 rating 
decision, and a February 2002 statement of the case (SOC)] in 
considering whether there was compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  

Substantively, in December 2002 the Board determined that the 
Veteran did not have a current skin disorder, and his claim 
was denied on that basis.  See, e.g., Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  The Court held that 
VA's failure to notify the Veteran that he could submit lay 
evidence of persistent or recurrent symptoms of disability 
prevented him from meaningfully participating in the 
adjudication of his claims because he did not have the 
opportunity to submit lay evidence of persistent and 
recurrent symptoms of his claimed disabilities.  The Court 
noted that the submission of credible evidence of such 
symptoms could have led to VA providing him a medical 
examination under the low threshold established by 38 
U.S.C.A. § 5103A.  

The Court vacated the Board's December 2006 decision and 
remanded the Veteran's claims in light of its analysis.  In 
April 2008, the Board remanded the case for additional 
procedural and evidentiary development.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with Fletcher in mind.


The Board finds that the Court's finding of a notice error 
with respect to lay evidence has been rectified.  In an April 
2008 letter from the AMC, the Veteran was provided with 
specific VCAA-compliant notice, which will be discussed 
below.  That notice was followed by readjudication of the 
remaining issue on appeal in a supplemental statement of the 
case (SSOC) in April 2009, as required by 38 C.F.R. § 19.37 
(2009).  

Concerning the actual submission of lay evidence, as was 
noted in the Introduction section of this decision, after the 
Board's December 2002 decision, the Veteran attempted twice 
to reopen his claim.  In a VA Form 21-526 (veteran's 
application for compensation and/or pension) received in 
January 2005, the Veteran reported persistent and recurrent 
symptoms of his claimed disabilities.  The Board's remand 
called for a VA skin examination, which has been 
accomplished.  Thus, the Court's concerns have been 
addressed.  

Stegall consideration

As was alluded to above, the Board remanded the skin disorder 
claim in April 2008.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to ask the Veteran to 
identify all sources of treatment for his claimed skin 
disorder and to schedule him for an examination to determine 
whether any current skin disorder is related to his military 
service, to include documented pityriasis rosea in service.  
The AOJ was then to readjudicate the claim.

In January 2009, a VA examination and nexus opinion were 
obtained in accordance with the Board's remand instructions.  
This recently-obtained medical evidence will be discussed 
below.  The RO subsequently readjudicated the claim in the 
April 2009 SSOC.  Thus, the Board's remand instructions have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

Under the VCAA, VA must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009).  The Board observes that, 
pursuant to the Board's April 2008 remand, a letter was sent 
to the Veteran in April 2008 which was specifically intended 
to address the requirements of the VCAA.  The letter from the 
AMC provided the Veteran with notice of the evidence and 
information to support a claim for service connection on the 
basis of direct service incurrence.  Therefore, the Veteran 
has received the notice required by the VCAA.  

VA must also  inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  In the April 
2008 VCAA letter, the Veteran was informed that VA was 
responsible for obtaining "[r]elevant records held by any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal Agency" including records from "[s]tate 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also advised the 
Veteran that VA would assist him by providing a medical 
examination.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  
The April 2008 letter notified the Veteran that "[i]f the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it . . . [i]t is your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" (Emphasis as in original).  The letter advised 
the Veteran to "[s]end [us] any treatment records pertaining 
to your claimed condition."  He as also advised to 
[c]omplete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
health care provider so that we can obtain treatment 
information.  You may want to obtain and send us the 
information yourself."  

VA must request that the claimant provide any evidence in his 
possession pertaining to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2009).  The April 2008 letter instructed that 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  [Emphasis as in the original 
letter.]  This request complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Veteran was provided with Dingess notice in the letter 
dated in April 2008.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the Veteran's skin disability.  In 
other words, any lack of advisement as to those two elements 
is meaningless, because a disability rating and effective 
date were not assigned.  The Veteran's claim of entitlement 
to service connection hinges on elements (2), existence of a 
disability, and (3), connection between the claimed condition 
and service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  

Because as discussed below the Board is denying the Veteran's 
claim, elements (4) and (5) remain moot.  

In short, the record indicates that the Veteran has now 
received appropriate notice pursuant to the VCAA.  As was 
determined by the Court, he was prejudiced by VA's failure to 
provide that notice prior to the initial decision that denied 
his claim.  This, however, was cured by the April 2008 letter 
and the subsequent adjudication of the claim in the April 
2009 supplemental statement of the case (SSOC).  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].  

The April 2008 letter advised the Veteran to identify all 
locations and dates of treatment for his skin condition.  He 
was sent another inquiry letter in October 2008.  The Veteran 
has not provided the requested information.  Because there is 
no indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  

The Veteran was provided a VA examination in January 2009, 
the report of which indicates that the examiner performed 
appropriate tests and rendered appropriate diagnoses and 
opinion.  

The Veteran and his representative have not identified any 
outstanding evidence.  
As was noted above, two letters were sent to the Veteran 
asking for information concerning medical treatment for the 
claimed skin disorder; the Veteran did not identify any such 
treatment.  

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim.  He has failed to 
do so.  That is, he has presented no medical evidence which 
indicates that any current skin disorder is related to 
service.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2009).  The Veteran engaged the services of a 
representative.  As has been discussed above, he was provided 
with ample opportunity to submit evidence and argument in 
support of his claim, including pursuant to the Board's April 
2008 remand following the Court's remand.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.  

Pertinent law and regulations

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2008); see also Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997). 

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis 

The Veteran is seeking service connection for a skin 
disorder.  For reasons and bases explained below, the Board 
concludes that the Veteran is not shown to have a current 
skin disability that is related to his military service.  

As noted above, in order for service connection to be 
granted, three elements must be met: (1) a current 
disability; (2) in-service disease or injury; and (3) medical 
nexus.  See Hickson, supra.  

With respect to Hickson element (1), the Veteran has alleged 
that he currently suffers with a skin disorder - recurrent 
spots on his face.  Although the Veteran reported to a VA 
compensation examiner in January 2009 that he had used a 
topical steroid cream on an as needed basis for the previous 
five years, the examiner indicated that examination of the 
skin of the face was normal.  However, the examiner diagnosed 
an "[i]ntermittently recurring rash as per veteran."  

Despite the negative examination, and despite the lack of any 
medical evidence identifying any skin disorder, in light of 
the examiner's diagnosis of a current intermittently 
recurring skin disorder, the first element of the Hickson 
analysis, current disability, has arguably been satisfied.  

With respect to Hickson element (2), the Veteran's service 
medical records show that the Veteran was diagnosed with 
pityriasis rosea in October 1959.  Clinical records indicate 
that he suffered another breakout of this skin condition in 
February 1960.  Based on these records, the Board concludes 
that Hickson element (2) has been satisfied.    

With respect to critical Hickson element (3), medical nexus, 
no health care provider has opined that any current skin 
disability is related to the pityriasis rosea noted during 
active service.  Indeed, as has been alluded to above it 
appears that no health care provider, with the exception of 
the January 2009 VA examiner, has identified  a skin disorder 
after service. 

The January 2009 VA compensation examiner specifically stated 
that the Veteran's current intermittently recurring rash was 
not related to the rash treated in service and documented as 
pityriasis rosea.  Based on that evidence, the Board 
concludes that Hickson element (3) has not been satisfied.  

To the extent that the Veteran himself is attempting to 
attribute any current skin disorder to the pityriasis rosea 
identified in service many decades ago, it is well-settled 
that lay persons without medical training, such as the 
Veteran, are not competent to comment on medical matters such 
as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

It is unclear whether the Veteran is contending that he has 
had a skin problem continually after service.  To the extent 
that he is doing so, he has presented no supporting medical 
evidence.  Indeed, it appears that no health care provider 
has actually seen the claimed skin disorder.  See Voerth, 
supra. 


In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against finding that the Veteran has a skin disability that 
is related to active service.  The appeal is accordingly 
denied.  


ORDER

Service connection for a skin disability is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


